• Interim Decision '#1505

MATTE=

or

MANSOOR •

In Section 212(e) Proceedings
A-13971310
Decided by District Directin. Acne 3,..1963
An exchange -visitor from Egypt is granted a waiver of the 2-year foreignresidence requirement of section 212(e) of the Immigration and Nationality
Act, as amended, because compliance therewith would result in exceptional
hardship to his United States citizen wife not only as a result of accompanying him abroad but else as the result of her having to remain in the
United States while he fulfills Las obligation since due to an existing emotional problem, and according to medical opinion, she would suffer undue
:mental anguish at this time if deprived of the companionship of her
husband.
•

Discussion: Applicant is a 83-year-old native -and citizen of Egypt,
who is subject to the requirements of section 212(e) of the Immigration .and Nationality Act, as amended, due to his admission as an
. exchange visitor at New York, New York on November 11, 1958. Ile
has remained in the United States since that time participating in
several exchange visitor programs relating to the field of medicine
and is presently a Research Fellow in the Department of Anatomy at
• the Emory University School of Mecliclice, Atlanta, Georgia. lie
married Miss Virginia May Spaulding, a citizen of the Unifed States
on February 23, 1963 at Cincinnati, Ohio.
•
Section 212(e) of the Immigration and Nationality Act provides as
follows: ,
No person admitted under section 101(a) (15) (I) or acquiring such status
after admission shall be eligible to apply for an immigrant visa, or for permanent residence, or for a nonimmigrant visa under section 101(a) (15) (H) until
it is established that such person has resided and been physically present in
the country of his nationality or his last residence, or in another foreign
• country for an aggregate of at least two years following departure from the
United States: Provided,: That such residence in another foreign country shall
be considered to have satisfied the requirements of this subsection if the Secretary of state determines that it has served the purpose and the intent of the
Bluthal Educational and Cultural Exchange Act of 1961: Provided further,
306

Interim Decision #1505

favorable recommendation of the Secretary: of State, pursuant
to the request of an interested United States Government agency, or of the
Commissioner of. Immigration and Naturalization after''he has' determined
that departure from the united States would impose exceptional hardship
upon the alien's spouse or child (if such spouse or child is a citizen or the
United States or a lawfully' resident alien), the Attorney General inay waive
the requirement of. such biro-year foreign residence abroad in the case of any
alien. whose admission to the United States is found by the Attorney General
to be the public interest: And provided further, That the provisions of this
paragraph shall apply also to those persons who acquired exchange visitor
status under the United States Information and Educational Exchange Act
That upon the

of1948, as amended.

In determining the merits of an. application f or a waiver of the
foreign residence requirements, we must consider the Congressional
intent of the statute. House of Representatives Report No. 721 dated
July 17, 1901, prepared by Subcommittee No. 1 of the 'Committee on
the Judiciary, on the "Immigration Aspects of the International &in:
rational Exchange Program" is pertinent. On page 121 of this report,
the Subcommittee reiterates and stresses the fundamental significanile
of a most diligent and stringent enforcement of the foreign residence
requirement The report states, "It is believed to be detrimental to
the purposes of the program and. to the national interests of the countries concerned to apply a lenient policy in the ajudicatioii of waivers,
including cases where marriage occuring in the United States, or the ,
birth of a child or children, is used to support the contention that the
exchange alien's departure from this country would cause personal
hardship." This application represents a claim by the applicant that
his departure would impose exceptional hardship upon his United
States citizen spouse. Therefore, it must first be determined whether.
or not ouch hardship would nticur as the consequence of her accompanying him abroad, which, would be the normal course of action to
avoid separation. The mere election by the sponee'to remain in the
United States, absent such determination, is not a governing factor
since any inconvenience or hardship 'which might thereby occur
would be self-imposed. Further, even though it is established. that
the requisite hardship would occur abroad, it must also be shown that
the spouse would suffer as the result of having to remain in the
United States. Temporary separation, even though -abnormal, is a
problem many families face in life and, inand of itself, does not represent exceptional hardship as contemplated by section 212(9), supra.
Applicant is an obstetrician-gynecologist, .who resided in. Egypt
prior to his admission as an exchange alien. He has been absent from
Egypt almost seven years. Although his professional skill would no
doubt be in demand in Egypt, his future would be uncertain and his
earnings considerably less than at present. Ills spouse would, conse307,

Interim Decision #1505
quently, be required to make a major economical adjustment, which
could conceivably result in privation by the end of two years. In
addition, she is of the Christian faith, whereas Egypt is predominantly Moslem. While this would not subject her to persecution, it
would preclude normal assimilation in the country and restrict her
realm of social intercourse. There is also a psychological factor in
that the spouse, knowing that Egypt exercises control over the departure of its nationals, fears the applicant might not obtain permission
to leave the country after completing the required two years' residence, which is a possibility that cannot be ruled out. This fear
extends to any children who might be born to hor while,there, since
they would also, be Egyptian nationals. These circumstances would

obviously subject the spouse to radical changes from her normal way
of life; so we find that exceptional hardship would be imposed upon
her if she accompanied the applicant abroad.
We must now consider whether exceptional hardship would be
experienced by the spouse should she remain in the United States
while applicant is fulfilling his obligation. This requires ei finding
that problems exist which would endanger the spouse's health if separated from applicant or that difficulties incident to her separate maintenance and support would appreciably affect her standard of living
and general welfare or bring about abnormal stress and strain. In
this case, a child recently born to this couple died, at birth of anencephaly. Medical testimony has been presented to point out that
shock and fear for the future are basic reactions of a mother giving
birth to an infant so deformed and that to relict% this anxiety, since
the liklihood of reoccurence is remote, another pregnancy is recommended as soon as possible. Medical opinion also states the spouse
would suffer undue mental anguish at this time if deprived of -the
companionship of her husband. This establishes that separation
would result in exceptional hardship, so it is unnecessary to explore
the factors relating to separate maintenance and support.
In view of the foregoing, it has been determined that the applicant's compliance with the foreign residence requirement would'
impose exceptional hardship upon his United States citizen spouse.
The Department of State has reviewed the application and recommends that the waiver 'be granted. It is further found that admission
of the applicant to the United States would be in the public interest.
ORDER: It is ordered that the application of Dr. Pawzy S. Mansour for a waiver of the two-year foreign residence of section 212(e)
of the Immigration and Nationality Act, as amended, be and the same
is hereby granted.

306

